DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-9, and 11-15 are pending.
Claims 3 and 10 are cancelled.

Response to Arguments
Applicant’s argument has been fully considered but but it is moot in light of a new ground of rejection.  See discussion below.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-9, and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
inter alia, “the high-voltage therapy device being configured to produce the electrical therapeutic voltage by synchronized superimposing voltages produced by said at least one first and second subunits.” 
As Applicant explains (Remarks at 7-8; emphasis added)
An electrical therapeutic voltage is produced by synchronizing superimposing voltages output by the first and second subunits (e.g. each subunit individually is not capable of outputting a voltage level suitable for the therapeutic voltage). The superimposing voltages are synchronized because a one of the subunits acts as a master unit and is connected to all of the other subunits which are slave units. The master unit can therefore control and synchronized the superimposed voltages for forming a high-voltage therapeutic voltages.

The Instant Specification merely provides (emphases added): 
[0015] According to another embodiment of this invention, the at least first and second subunits are arranged in a common outer housing. For example, it is conceivable for two therapy devices that can produce a voltage for electrical stimulation to be arranged in one housing. To produce a therapeutic voltage, the respective voltages are output so that at the therapy site they are superimposed constructively/essentially phase-synchronized, giving the therapeutic voltage a high amplitude. The volume of every individual therapy device can be smaller than if a single therapy device would be developed, reducing the total volume and providing freedom in the design of the hardware architecture and arrangement. 

[0016] According to a preferred embodiment of this invention, the voltages produced by the at least two subunits are superimposed so that the voltages are essentially phase-synchronized at the therapy site. In the context of the invention, essentially phase-synchronized should be understood to mean that the voltages are electrical alternating voltages that are superimposed at the therapy site in such a way that the amplitude of the superimposed voltage (which represents the electrical therapy voltage at the therapy site) is higher than the amplitude of every one of the individual alternating voltages. Preferably, the alternating voltages have the same frequencies and a phase shift of 0.degree.+/-2.pi.. Small tolerances in phase shift and frequency are unavoidable and are included.

[0069] The energy storage elements are batteries (primary cells and/or secondary cells) and capacitors, or a combination of them; FIG. 2 represents them combined together in block 200. Furthermore, the block 200 contains energy conversion means, such as, e.g., a charging circuit that converts low battery voltages into high therapeutic voltages under the control of controller 210. The block 200 also contains a switch (therapy switch), which additionally connects the therapeutic voltage (partial amount) corresponding to the application, under the control of controller. Thus, in the example shown in FIG. 4, a corresponding switch position can cause this voltage to be applied between the contact points A1 and A2, A1 and B, or A2 and B.

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The breadth of the claims is not commensurate with the written description which does not provide adequate disclosure, direction, and guidance to those with ordinary skill in the art to make and use the invention without undue experimentation.  In view of the state of the prior art and the lack of guidance in the specification regarding generating a superimposed high-amplitude voltage “at the therapy site [from] superimposed constructively/essentially phase-synchronized [partial voltages]” ([0015]) by means of a master-slave configuration (Remarks at 7-8) of subunits of batteries ([0069]), one skilled in the art would not be able to make and use the invention as currently claimed without further undue experimentation.  
The specification’s disclosure at a high level of generality does not provide guidance on critical elements of the invention.  For example, Fig. 3 shows a summation of two waveforms (of “partial voltages”).  However, the specification does not disclose how these two waveforms can be transmitted through a single conductor (e.g., 111, Fig. 2B) to achieve phase-synchronized constructive interference or superimposition of voltages at the therapy site.  A determination by one skilled in the art of the critical elements of the invention involves substantial efforts in experimentation.  Therefore, the foregoing Wands factors strongly support the conclusion that the specification fails to teach one of ordinary skill in the art how to make and use the claimed invention, in its full scope, without undue experimentation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792